UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 3, 2012 Steel Excel Inc. (Exact name of Registrant as specified in its charter) Delaware 0-15071 94-2748530 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 691 S. Milpitas Blvd., Suite 208, Milpitas, California, 95035 (Address of principal executive offices including zip code) (408) 945-8600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Pursuant to the approval of the Compensation Committee and Board of Directors of Steel Excel Inc. (the “Company”), on April 3, 2012, the Company entered into Amendment No. 3 (the “Amendment”) to the Independent Contractor Agreement, dated February 2, 2010, as amended (the “Agreement”), between the Company and John J. Quicke, its Interim President and Chief Executive Officer. The Amendment extended the term of Mr. Quicke’s service as the Company’s Interim President and Chief Executive Officer under the Agreement until December 31, 2012, unless the Agreement is earlier terminated. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibit is filed with this report: Exhibit No.
